Citation Nr: 1210638	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for bronchial asthma, currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2008 rating decision of the VA Regional Office in Houston, Texas that granted a 30 percent disability rating for asthma from 10 percent disabling.  The Veteran appeals for a higher evaluation.  

The case was remanded for further development by Board decision in May 2010.

In correspondence dated in August 2011, the Veteran requests service connection for right collapsed lung, to include as secondary to service-connected bronchial asthma.  This matter is referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with his service-connected bronchial asthma are more severely disabling that reflected by the currently assigned disability evaluation and warrant a higher rating.  

The Veteran is currently in receipt of a 30 percent disability evaluation for service-connected asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602, that provides for a 30 percent rating when there is FEV-1 of 56 to 70 percent of predicted value; an FEV-1/FVC of 56 to 70 percent; daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.  A 60 percent evaluation is awarded in cases where there is FEV-1 of 40-to 55 percent of predicted value; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is warranted for FEV-1 of less than 40-percent of predicted value; FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure; or the requirement of daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

The Veteran essentially contends that his service-connected bronchial asthma has increased in severity.  In correspondence dated in March, August, September and December 2011, he states that he has developed more extreme breathing problems for which he sought emergency treatment at VA and a private facility, and sought additional specialist treatment.  He wrote that he was placed on Prednisone in addition to an inhaler and antibiotics.  The Veteran maintains that he developed a collapsed lung that is a symptom of asthma and that he has continuing residuals of such that include chest pain.  He asserts that his asthma symptoms are progressing.  

Review of the record discloses that the Veteran was most recently afforded a VA examination for compensation and pension purposes in July 2010.  Since that time, VA outpatient records dated in March 2011 reflect that he suffered a collapsed right lung that was noted to have resolved by Cat scan in July 201l, but that he reported some intermittent pain in the right upper lung area.  The Veteran states that he received treatment for asthma from his primary care doctor and VA.  He has submitted copies of prescriptions for drugs he was prescribed for exacerbation of asthma, including Predisone, as well as an X-ray interpretation showing indications of chronic obstructive pulmonary disease.  However, the clinical records of treatment have not been provided.  The appellant should therefore be requested to provide authorization to secure this clinical information.

Additionally, the Veteran maintains that he continues to be treated by VA for asthma symptoms.  The most recent records date through August 5, 2011.  As there is notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992) et al.  Therefore, VA records dating from August 6, 2011 should be requested and associated with the claims folder.

The Board finds that the evidence received since VA examination in 2010 suggests possible, though not necessarily consistently worsening, pulmonary symptomatology for which more aggressive treatment was implemented.  As noted previously, the Veteran indicates that his condition has worsened.  The Board is of the opinion that a VA examination is indicated to assess the status of the service-connected bronchial asthma.  The Board point outs that although it is not required to request a new examination simply because of the passage of time, VA's General Counsel has held that a new examination is appropriate when the record demonstrates or the claimant asserts that the disability in question has undergone an increase in severity since the last examination. See VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran by letter and request that he provide authorization to secure private clinical records from each provider who has treated him for asthma.  This information should be requested and associated with the claims folder.  

2.  Obtain VA outpatient clinic notes dating from August 6, 2011 showing treatment for bronchial asthma and associate with the claims folder. 

3.  After receipt of treatment records, schedule the Veteran for an examination to determine the nature and severity of his bronchial asthma.  The claims folder should be made available to the examiner and all tests and studies deemed necessary by the examiner should be performed with findings reported in detail.  The examiner should indicate whether the Veteran has at least monthly visits to a physician for required care of exacerbations, and/or the frequency of courses of systemic (oral or parenteral) corticosteroids or immuno-suppressive medications.  The examiner should also provide an opinion as to whether the collapsed lung the Veteran experienced in March 2011 is related to asthma symptoms, and whether the Veteran has any residual symptomatology in this regard. 

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


